                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


ALPHONSO GRAHAM BRISCOE,

                                 Petitioner,

             v.                                          CASE NO. 18-3300-SAC

SHANNON MEYER,


                                 Respondent.


                             MEMORANDUM AND ORDER



      This matter is before the Court on Petitioner’s response to

the Court’s January 4, 2021 Memorandum and Order (“MO”).1 In the

MO, the Court directed Petitioner to show cause why the Court should

not dismiss Grounds 1, 2, 3, 5, 6, 8, 10, and 12 of his petition

for   writ     of   habeas     corpus    as     unexhausted     and   procedurally

defaulted.(Doc. 10). Having reviewed the Petitioner’s response, the

Court finds that Petitioner has failed to show sufficient cause for

the Court to review his unexhausted and procedurally defaulted
grounds. However, because some of Petitioner’s asserted grounds for

relief   are      exhausted,    the     Court    will   allow    Petitioner   the

opportunity to submit a second amended petition in which he presents

only the exhausted grounds for relief.

Background

      In 2007, a jury convicted Petitioner of attempted first-degree

murder and criminal possession of a firearm and the District Court

1 Petitioner filed two responses, one on February 12, 2021, and the other on
February 23, 2021. (Doc. 12 and 13.) The responses appear to be identical with
the exception that an additional exhibit is attached to the February 23, 2021
response. Therefore, for ease of understanding, the Court will refer in this
Order only to the response filed February 23, 2021.
of Saline County, Kansas, sentenced him to 620 months in prison.

State v. Briscoe, 2010 WL 3731182, at *1 (Kan. Ct. App. 2010), rev.

denied Nov. 8, 2010 (“Briscoe I”); Briscoe v. State, 2018 WL 911416,

at *2 (Kan. Ct. App. 2018), rev. denied Oct. 30, 2018 (“Briscoe

II”). Andrew S. Harnett and Bobby Hiebert, Jr. jointly represented

Petitioner throughout his trial; the Court hereinafter collectively

refers to Harnett and Hiebert as “trial counsel.” See id. at *1.

Petitioner pursued a direct appeal and the Kansas Court of Appeals

(“KCOA”) affirmed his convictions. Briscoe I, 2010 WL 3731182, at

*3. The Kansas Supreme Court (“KSC”) denied his petition for review

on November 8, 2010. Bryan C. Hitchcock and Carl F.A. Maughan

represented Petitioner during his direct appeal. Id. at *1. The

Court hereinafter will refer to Hitchcock and Maughan collectively

as “direct appeal counsel.”

     Petitioner then filed a timely pro motion for state habeas

relief under K.S.A. 60-1507. Briscoe II, 2018 WL 911416, at *2; see

also K.S.A. 60-1507(f). According to state district court records,

Petitioner was thereafter represented by counsel in the district
court proceedings on the 60-1507 motion; the Court hereinafter will

refer to Petitioner’s attorney or attorneys as “60-1507 counsel.”

The district court denied the motion, the KCOA affirmed the denial,

and the KSC denied Petitioner’s subsequent petition for review.

Briscoe II, 2018 WL 911416, at *1-2. Kristen B. Patty represented

Petitioner during the appellate 60-1507 proceedings; the Court

hereinafter will refer to her as “60-1507 appeal counsel.” See Id.

at *1.
     Petitioner then filed this pro se petition for habeas corpus

under 28 U.S.C. § 2254, asserting 12 grounds for relief. (Doc. 1.)
After initially reviewing the petition, the Court concluded that

Petitioner had not exhausted available state court remedies with

respect to the issues raised in Grounds 1, 2, 3, 5, 6, 8, 10, and

12 of this petition. (Doc. 10, p. 5.) In addition, the Court noted

that K.S.A. 60-1507 appears to bar any attempt Petitioner might at

this point make to exhaust state-court remedies.                          Id. at 5-6.

Therefore,      the   Court      concluded,     the       unexhausted      claims   are

procedurally defaulted. Accordingly, in the MO issued January 4,

2021, the Court directed Petitioner to submit an amended petition

presenting only the exhausted claims or show cause why the Court

should    not   dismiss    the      unexhausted     and    procedurally      defaulted

claims. Id. at 6-7.

Legal Standards

     As explained in the MO, “[a] state prisoner generally must

exhaust available state-court remedies before a federal court can

consider a habeas corpus petition.” Bland v. Simmons, 459 F.3d 999,

1011 (10th Cir. 2006); see also 28 U.S.C. § 2254(b)(1). To satisfy

the exhaustion requirement, Petitioner must have presented the very
issues raised in his federal habeas petition to the Kansas Supreme

Court. See Picard v. Connor, 404 U.S. 270, 275-76 (1971). When the

relevant     state    courts        would     now     find     unexhausted       claims

procedurally     barred,      the     federal     court      considers     the   claims

procedurally defaulted. Grant v. Royal, 886 F.3d 874, 891-92 (10th

Cir. 2018).

     “A petitioner may overcome the procedural bar only if he can

demonstrate cause for the default and actual prejudice as a result
of the alleged violation of federal law, or demonstrate that the

failure    to   consider      the    claims   will    result     in   a    fundamental
miscarriage    of   justice.”    Id.   at    892   (internal   citations   and

quotation marks omitted). To demonstrate cause, Petitioner must

“show that some objective factor external to the defense impeded

[his] efforts to comply with the State’s procedural rules.” See

Murray v. Carrier, 477 U.S. 478, 488 (1986). If Petitioner fails to

demonstrate cause, the Court need not consider whether he can

establish the requisite prejudice. See Klein v. Neal, 45 F.3d 1395,

1400 (10th Cir. 1995).

     As in the MO, the Court will consider each of the procedurally

defaulted grounds in turn to determine whether Petitioner has

overcome the procedural bar.2

     Ground 1: Petitioner alleges the trial court erred by refusing

to allow the defense to present its theory of defense and to

“introduce    evidence    regarding    the    State’s   witnesses    to    gang

membership.” In the MO, the Court noted that it does not appear

that this claim was presented to the Kansas appellate courts. (Doc.

10, p. 2.) In his response, Petitioner informs the Court that he

did not discover this alleged error until he was able to review the
trial transcripts, which, despite his efforts, was well after he


2 Petitioner argues that it would be a fundamental miscarriage of justice for
this Court to decline to consider the procedurally defaulted claims he now
raises because that would prevent him—“an innocent man”—from being able to
present him from showing the Court a full picture of the constitutional
violations he suffered. (Doc. 13, p. 7-8, 15, 27.) The “fundamental miscarriage
of justice” exception is available only in the “extraordinary” case of one who
is “innocent of the crime.” Gilbert v. Scott, 941 F.3d 1065, 1068 n.2 (10th
Cir. 1991). To support a claim of actual innocence, Petitioner “must show that
it is more likely than not that no reasonable juror would have found [him]
guilty beyond a reasonable doubt.” See Schlup v. Delo, 513 U.S. 298, 327
(1995). Ordinarily, this exception “requires [the] petitioner to support his
allegation of constitutional error with new reliable evidence—whether it be
exculpatory scientific evidence, trustworthy eyewitness accounts, or critical
physical evidence—that was not presented at trial.” Id. at 324. Petitioner has
presented no such new, reliable evidence that was not presented at trial. Thus,
his argument that a fundamental miscarriage of justice will occur if the Court
does not consider his unexhausted claims fails.
filed his pro se 60-1507 motion. (Doc. 13, p. 10.) Petitioner

alleges that he asked 60-1507 counsel to raise this issue to the

district court, but the district court denied 60-1507 counsel’s

request to amend the 60-1507 motion to add the issue. Id. Petitioner

also asserts that he asked 60-1507 appeal counsel to raise the

issue, but she did not. Id. at 12.

        Liberally construing Petitioner’s arguments, it appears he

contends that 60-1507 counsel and 60-1507 appeal counsel were

ineffective for failing to secure state court consideration of this

issue and this ineffectiveness caused the failure to exhaust state

court     remedies    for   this   issue.    When   relying    on   ineffective

assistance of counsel to excuse procedural default of a claim, “the

assistance must have been so ineffective as to violate the Federal

Constitution.” Edwards v. Carpenter, 529 U.S. 446, 451 (2000). In

other words, for 60-1507 appeal counsel’s refusal to raise this

issue to be sufficient cause to excuse the procedural default, 60-

1507 counsel’s refusal must constitute ineffective assistance of

counsel in violation of the Federal Constitution. Because the
ineffective assistance of 60-1507 appeal counsel would then be an

independent constitutional claim, Petitioner must have presented it

to the state courts before he may argue it here. See id. at 452

(holding that ineffective assistance of counsel “generally must ‘be

presented to the state courts as an independent claim before it may

be used to establish cause for a procedural default.’”).

        Petitioner has not argued to the Kansas state courts that 60-

1507 appeal counsel provided ineffective assistance in violation of
the Federal Constitution.3 Nor has he shown sufficient cause for

3   He could have done so through a second 60-1507 proceeding, but he did not.
his failure to do so. Therefore, he may not now rely on the

ineffective assistance of those counsel to provide cause for his

failure to raise other issues to the state courts. Moreover, because

it has now been over a year since the 60-1507 proceedings became

final, the state courts would              likely find any such challenge

untimely. See K.S.A. 60-1507. Petitioner’s argument that 60-1507

counsel     and   60-1507     appeal      counsel    were   unconstitutionally

ineffective is thus procedurally barred and defaulted. Petitioner

has failed to show sufficient cause why he did not exhaust his state

court remedies on this ground and, as such, this Court cannot

consider it.

     Ground 2: Petitioner claims the district court erred in denying

extrinsic     evidence      through      witness    testimony,    citing   Robin

Harrington. In its earlier order, the Court noted that neither

Briscoe I nor Briscoe II mention Robin Harrington and it was unclear

what specific evidence the district court denied. (Doc. 10, p. 3.)

In his response, Petitioner clarifies that the evidence at issue

was Robin Harrington’s anticipated trial testimony regarding an
incident that affected Petitioner’s relationship with certain State

witnesses.    (Doc.   13,    p.   13.)    Petitioner   believed    Harrington’s

testimony would have undermined the credibility and rebutted the

testimony of those State witnesses. Id. at 12-13.

     As in Ground 1, Petitioner asserts that he asked direct appeal

counsel to raise this issue. Id. at 12; see also (Doc. 6-1, p. 29-

See Savery v. State, 2020 WL 6106477, at *1 (Kan. Ct. App. 2020)(holding 60-
1507 motion “only raising an ineffective assistance claim against . . . his
first 60-1507 appellate counsel” filed within a year of the final decision in
the first 60-1507 proceedings was “timely and not successive.”), pet. for rev.
filed Nov. 12, 2020; Calvin v. State, 2017 WL 5180752, at *4 (Kan. Ct. App.
2017)(“We acknowledge that ineffective assistance of a prior 60-1507 counsel in
failing to raise an issue can rise to the level of an exceptional circumstance
to permit a successive 60-1507 motion.”), rev. denied Aug. 30, 2018.
30). Petitioner also asserts that he “tried to raise this issue in

the K.S.A. 60-1507 and asked appellate 60-1507 counsel . . . to

appeal the dismissal of this ground by the” 60-1507 court. (Doc.

13, p. 14.) As explained above, the alleged ineffectiveness of 60-

1507 counsel and 60-1507 appeal counsel was not exhausted in the

state courts, so Petitioner cannot now use it to establish cause

for the similar failure to exhaust Ground 2. Likewise, as noted in

the MO, neither Briscoe I nor Briscoe II included a claim that

direct appeal counsel was ineffective. (Doc. 10, p. 4.) Thus,

Petitioner cannot use alleged ineffectiveness of direct appeal

counsel to provide cause to excuse procedural default of Ground 2.

     Ground 3: Petitioner claims the State erred in failing to

produce   exculpatory   evidence   contained    in    the   statements   from

Witness Mary Taylor. In the MO, the Court noted that “[a]lthough

the decision in Briscoe II discusses the failure of trial counsel

to   cross-examine    this   witness,   there    is    no    evidence    that

[P]etitioner exhausted a claim concerning any earlier statements

made by her.” (Doc. 10, p. 3.) In his response, Petitioner asserts
that he asked direct appeal counsel to raise this issue, Petitioner

himself raised it in his 60-1507 motion, and he asked 60-1507 appeal

counsel to raise it in that appeal. (Doc. 13, p. 15-16.) For the

reasons stated above, the alleged ineffectiveness of direct appeal

counsel and 60-1507 appeal counsel cannot provide sufficient cause

for the failure to exhaust Ground 3.

     Ground   5:     Petitioner    alleges   prosecutorial      misconduct,

claiming the State knowingly allowed Investigator Augustine to give
false or misleading testimony at trial. In the MO, the Court noted

that “[t]here is no reference to this testimony in either Briscoe
I or Briscoe II.” (Doc. 10, p. 3.) In his response, Petitioner

argues that this issue was before the state district court in the

60-1507 proceedings and his direct appeal counsel should have raised

it. (Doc. 13, p. 17-18.)For the reasons stated above, that direct

appeal counsel and 60-1507 appeal counsel were ineffective for

failing to raise this issue cannot provide sufficient cause for the

failure to exhaust Ground 5.

     Ground 6: Petitioner claims the trial court erred in denying

motions for mistrial and for a new trial after it declined to allow

Dr. Michael Lyman to testify as an expert. In his response to the

MO, Petitioner states that he erred in articulating this ground and

he intended to assert as Ground 6 that the “[c]ourt erred in

excluding the testimony of petitioner’s expert witness Dr. Lyman.”

(Doc. 13, p. 23.) Petitioner is correct that the issue of the

district court excluding Dr. Lyman’s testimony was exhausted in

state court. See Briscoe I, 2010 WL 3731182, at *2. The Court

construes Petitioner’s response as a request to amend the petition

to assert the intended Ground 6 and will allow Petitioner the
opportunity to do so.

     Ground 8: Petitioner claims his appellate counsel provided

ineffective   assistance     by    failing   to    present      all   the   issues

petitioner    requested.    In    his   response     to   the   MO,   Petitioner

clarifies that he is directing this claim toward assistance provided

by direct appeal counsel. (Doc. 13, p. 2.) He alleges that he raised

this claim in his 60-1507 motion, but the state district court

dismissed this issue because Petitioner did not specify a particular
issue   direct   appeal    counsel      improperly    failed     to   raise.   Id.

Petitioner asserts that the state district court should have given
more weight to his lack of legal experience and should have allowed

him to correct the lack of specificity and present evidence at a

hearing. Id. at 4-6. Petitioner acknowledges that his 60-1507 appeal

counsel did not challenge the dismissal of this issue on appeal,

but he argues that he asked her to do so. Id. at 7.

     For   the   reasons   explained   above,   the   alleged   ineffective

assistance of 60-1507 appeal counsel cannot provide sufficient

cause to overcome the procedural bar for Ground 8.

     Ground 10: Petitioner alleges the trial court erred in failing

to separately address each of his arguments in his action under

K.S.A. 60-1507. In his response to the MO, Petitioner has informed

the Court that he “abandons this issue.” (Doc. 13, p. 2.)

     Ground 12: Petitioner claims the Kansas appellate courts erred

in upholding his conviction because they based their decisions on

inaccurate facts. As the Court noted in the MO, this claim was not

presented in either Briscoe I or Briscoe II. (Doc. 10, p. 5.)In his

response, Petitioner asserts that there were no available state

court remedies for this issue. (Doc. 13, p. 26-27.) But Kansas
Supreme Court Rule 7.05 allows litigants to file a request for

rehearing or modification in the court of appeals, which Petitioner

could have done in an effort to correct the alleged factual errors.

And the Kansas Supreme Court has, at times, modified the lower

court’s opinion when a factual error is discovered, so Petitioner

could have raised it in his petition for review to that court. See

Farmers Ins. Co., Inc. v. Gilbert, 247 Kan. 589, 802 P.2d 556

(1990). There is no indication that Petitioner pursued either of
these avenues for relief.
Conclusion

      The petition as it currently stands provides 12 grounds for

relief. Grounds 4, 7, and 9 are exhausted. Ground 6 as written in

the petition is unexhausted, but the Court grants Petitioner’s

request to amend that claim and, as amended, Ground 6 is exhausted.

Petitioner has abandoned Ground 10. Ground 11 is barred by federal

statute, as explained in the MO. (Doc. 10, p. 4.) Grounds 1, 2, 3,

5,   8,   and   12   are   unexhausted.   Because   the   petition   includes

exhausted and unexhausted claims, this is a mixed petition. See

Rhines v. Weber, 544 U.S. 269, 271 (2005). One of the options

available to a court faced with a mixed petition is to “allow the

petitioner to amend the petition, remove the unexhausted claims,

and proceed with the exhausted claims.” Clary v. Cline, 2020 WL

3791868, at *7 (D. Kan. 2020) (citing Fairchild v. Workman, 579

F.3d 1134, 1156 (10th Cir. 2009)).

      Accordingly, the Court will allow Petitioner the opportunity

to file a complete and proper second amended petition that presents

only the claims now known as Grounds 4, 7, and 9, and the amended
version of Ground 6 Petitioner articulated in his response to this

Court’s MO. If Petitioner submits an second amended petition, it

must be on court-approved forms and must be complete in and of

itself; it may not refer back to an earlier version of the petition

or attempt to incorporate by reference earlier filings with this

Court. Any grounds for relief not included in the second amended

petition will not be considered before the Court. Petitioner must

include the case number of this action (18-3300) on the first page
of the second amended petition.
    If Petitioner fails to submit an amended petition consistent

with these directions, the Court may dismiss the action without

additional notice.

    IT IS THEREFORE ORDERED that Petitioner is granted to and

including August 6, 2021, to file a second amended petition as

directed.

    IT IS FURTHER ORDERED that Petitioner’s motion for continuance

and motion for hearing, (Doc. 11), is denied without prejudice.
     IT IS SO ORDERED.

    DATED:   This 6th day of July, 2021, at Topeka, Kansas.




                              S/ Sam A. Crow

                              SAM A. CROW
                              U.S. Senior District Judge
